«

Case 1:20-cv;01899-GPG Document 2-1 Filed 06/26/20 USDC Colorado Page 1 of 4

'
© ‘
aged

3844 (Rev 06/17)

provided by Iccal rules of court This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet

District of Colorado

CIVIL COVER SHEET

« The. 1s 44 civil cover sheet and the formation contamed herein neither replace nor sup

Phiamed the filing and service of pleadings or other. ‘papers 4s required by law. except as

nited States in September 1974; 1s required for the use of the
(SEE INSTRUCTIONS ON NEXT PAGE | OF THIS FORM, 1),

lerk of Court for the
3

 

I. (a) PLAINTIFFS Earl OG id doh act

° at
(by County-of Residence of First Listed Plantiff JN) i ha a u ki G hes és

: (EXCEPT IN US PLAINTIFF CASES) **

¥
(c) Attorneys (Firm Name, Address,

+

and Telephone Number)

Attomeys (If Known)

 

‘ ’ DEFENDANTS
ine DOW A 1Ds :
_ County of Residence of First Listed Defendant Y, Lat f & d do tat OQ Ss

(NUS PLAIN’ TIFF CASES ONLY)

NOTE IN LAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-I. BASIS OF JURISDICTION (Place an “X” m One Box Only) + (I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”" in One Box for Plainnff
(For Drversuy Cases Only) and One Box for Defendant) .
01 US Government O 3+ Federal Question PTF DEF PTF
Plamtiff (US Government Not a Party) Ciuzen of This State € 1 © 1 Incorporated or Pnneipal Place a4 Mi 4
, ; . of Business In This State , .
2 US Government O4 Dryversity |! Citizen of Another State O 2 © 2 Incorporated and Prncipal Place go5 o5
Defendant * (Indicate Cunzenship of Parnes in Item II) : of Business In Another State ° ~
a 7
Cinzen or Subject of a 03 O 3 , Foreign Naton 06,06 &
Foreign Country ” ‘ . . . ‘
IV. NATURE OF SUT (Place an “X” im One Box Only} . ‘ “Click here for Nature of Surt Code Descnptions
Le “CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY «OTHER STATUTES _}
O 110 insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure oO 423 Appeal 28 USC 158 0 375 False Clams Act
120 Manne ‘| 310 Aplane 0) 365 Personal-Injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qu Tam (31 USC
O 130 Miller Act . (315 Asrplane Product Product Liability 0 690 Other 28 usc 157 3729(a))
(0 140 Negonable Instrument ' Liability O 367 Health Care/ (3 400 State Reapportionment
(1 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutcal PROPERTY RIGHTS © 410 Anntrust
& Enforcement of Judgment * Slander Personal injury t O 820 Copynghts O 430 Banks and Banking
O 15] Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent . 0 450 Commerce _
0 152 Recovery of Defaulted Liability ; GC 368 Asbestos Personal 0 835 Patent - Abbreviated ©} 460 Deportation *
Student Loans , r O 340 Manne - ‘ Injury Product . New Drug ‘Application O 470 Racketeer Influenced and
. (Excludes Veterans) 0) 345 Marine Product Liability * o 840 Trademark’. Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [_~ LABOR : SOCIAL SECURNY O 480 Consumer Credit
. * of Veteran's Benefits % “| 350 Motor Velucle , O 370 Other Fraud © 710 Fair Labor Standards . OF) 861 HIA (1395ff) O 490 Cable/Sat TV
1 160 Stockholders’ Suits >| 0 355 Motor Vehicle © 371 Truth m Lending” Act, .. | 862 Black Lung (923) : 10 850 Secunities/Commodities/
J 190 Other Contract” ‘ ~ 44 Product Liability O 380 Other Personal a’ 720 Labor/Management +10 863 DIWC/DIWW (405(g)) Excharige ;
£1 195 Contract Product Liability: 0 360 Other Personal Property Damage Relations ' O 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury + 0 385 Property Damage’ ‘ .}1 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agncultural Acts
~ _| 0 362 Personal Injury - Product Liability 0 751 Family and Medical . O 893 Environmental Matters
* Medical Malpractice > Leave Act 2 * C895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS .___- |) PRISONER PETITIONS |] /4°790 Other Labor Lingation FEDERAL TAX SUITS Act
OG 210 Land Condemnation 0 440 Other Civil Roghts Habeas Corpus:” O 791 Employee Retirement O 870 Taxes(US Plantiff: . | 896 Arbitraton
1 220 Foreclosure CO 441 Vonng “+ 0 463 Alen Detamnee + Income Secunty Act or Defendant) «+ {0 899 Administrative Procedure
© 230 Rent Lease & Ejectment © 442 Employment Me (1 510 Motions to Vacate’ - O 871 IRS—Thwd Party ,_Act/Review or Appeal of
0 240 Torts to Land O 443 Housing/ Sentence * . ‘ 26 USC 7609 Agency Decision =,
1 245 Tort Product Liability *y Accommodations 0 530 General ne . O 950 Consntutonality of *
© 290 Al Other Real Property 0 445 Amer w/Disabilities -| O 535 Death Penalty IMMIGRATION . State Statutes
, Employment ‘Other: 0 462 Naturalization Application
O 446 Amer w/Disabiliies -] 0 540 Mandamus &' Other & 465 Other Immigraton ‘
Other O 550 Civil Roghts ~ Actions ‘
0) 448 Education ' O 555 Prison Condition
2 . CO 560 Civil Detainee -
Conditions of
* t Confinement 3

 

 

 

 

 

 

V. ORIGIN (Piacé an “X” in One Box Only)

1 Onginal
Proceeding

VI. CAUSE OF ACTION

 

2 Removed from
: State Court

PS

Brief Ae of cause

O 3 Remandedfrom .
"Appellate Court

a ‘ 4 Reinstated or

Reopened

© 5 Transferred from
Another District
“ (specify)

eUS Crvil Stamute under which you are filing (Do not cite jurisdictional statutes unless diversity)

S.C. BISEP

O 6 Multidistrict
Litigation -
.Transfer.

0.8 Multidistrict
Litigation -
Duect File

C1 5
| |AP Docket +

 

 

 

 

 

StS Cr M+ NeTrOWN OF The vel V: To Wor K
‘VII. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMANDS * CHECK YES only if demanded in complaint ‘
COMPLAINT: UNDER RULE 23, F R Cv P , JURY DEMAND: OYes ONo. ‘
VIII. RELATED CASE(S) vo — ; ' :
IF ANY ‘ (See structions) JUDGE DOCKET ER ‘
“ a 4
DATE SIGNATURE OF ATTORNEY OF RECORD
. & ' . “ _!
FOR OFFICE USE ONLY a
RECEIPT # AMOUNT * JUDGE MAG JUDGE .

APPLYING IFP
Case 1:20-cv-01899-GPG Document 2-1 Filed 06/26/20 USDC Colorado Page 2 of 4
FILED

| UNITED STATES DISTRICT COURT
exc OALORADO
- AO 440 (Rev 06/12) Summons in a Civil Action ee ORA

UNITED STATES DISTRICT CourT *“" °°?
JErrevcs wm UULWELL

 

 

 

for the CLERK
)
)
; )
beck CrewAher T )
Plaintiff(s) ) ‘
v. Civil Action No.
)
)
)
Me. 065et(DS )
Defendant(s) }

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)
YE VENAIPS iDIZ Nortn Ave
Gland ToT ex, G(So/

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-cv-01899-GPG Document 2-1. Filed 06/26/20 .USDC Coloradox Page 3of4 =:

me

" 40 399 {01/09} Warver of the Service of Summons 4

UNITED STATES DISTRICT COURT

 

 

for the
Bark cro) wvharT j
Plaintiff .) / ' .
Vv. ) Civil Action No.
Dc Pavel 2s )
Defendant )

: -

&

" WAIVER OF THE.SERVICE OF SUMMONS

To:

 

(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep*all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from : , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or,the entity I represent,

 

 
  

Date: & ,

 

_ Signature of the attorney orlunrepresente

Ea Hh ta ZO Ea-£ Cot Aac TF

Printed name of party faiving service of summons Printed name

B42 %2 Leg cr

Address « '

© Mister Cert L2E V5 69 Mai C. Cam

E-mail address

(176) 239-1627

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the Unitéd States and who fails to return a signed waiver of service requested by a plaintiff located in ‘
the United States will be required to pay'the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has -
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service. . ‘

If you waive service. then you must. within the time specified on the waiver form, serve an answer or a motion'under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are‘allowed more time to respond than if a summons had been served.
Case 1:20-cv-01899-GPG Document 2-1 Filed 06/26/20 USDC Colorado Page 4 of 4

pROFE OF Sacvite

Lb Chow shart Her Fes
76 Cle-K A SoMMon S OF CLE

wicFeP of Me D6 MES

Mort M aghed O SA Loe.

US Met ft Addless

BN EF Ta HM Cor Pet?
TX We Dows/b5
CEl FE g A 0f7
Maled How

642 2 ZAN c+
Cave Vt
Co, ¥lse%

LM p

/23f 2er
